DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on January 25, 2021 are entered into the file. Currently, claims 1, 2, 5, 13, and 16 are amended; claims 18-20 are withdrawn; and claim 15 is cancelled, resulting in claims 1-14 and 16-17 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 was amended to recite the limitation “wherein each of the first strand segments and the second strand segments each comprises at least two straight, parallel conductive lines embedded in the polymer strand material” in lines 9-11 (emphasis added). The instant specification does not appear to provide support for straight. First, there is no explicit recitation of “straight” in the instant specification. However, looking at the drawings, FIGs. 11-12 at least appear to show straight conductive lines. The description of FIGs. 11 and 12 in the instant specification describes them as cross-section side views of an illustrative strand 20 with two or more parallel conductive lines (paragraphs [0043]-[0044]). FIG. 2, according to paragraph [0029] of the instant specification, shows how strands 20 have been intertwined together to form fabric 22. It is clear from FIG. 2 that any components in the strand 20 would have bends, and therefore would not be considered straight. As such, the instant specification does not provide support for a fabric formed from intertwined strands, where first and second strand segments of the strands comprises at least two straight, parallel conductive lines embedded in the polymer strand material, as is claimed in claim 1.
Claims 2-12 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 1, rejected above.

Response to Amendment
Response – Drawings
The objections to the drawings have been overcome by Applicant’s amendments to the specification in the response received on January 25, 2021.

Response – Claim Rejections 35 USC §112
The rejections of:
claims 1-4, 8-10, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Rathnayake (WO 2017/175001);
claims 5-7 under 35 U.S.C. 103 as being unpatentable over Rathnayake (WO 2017/175001) in view of Hill (US 2003/0211797);
claim 11 under 35 U.S.C. 103 as being unpatentable over Rathnayake (WO 2017/175001) in view of Podhajny (US 2018/0038002);
claims 13-14 under 35 U.S.C. 103 as being unpatentable over Rathnayake (WO 2017/175001) in view of Dias (US 2017/0275789); and
claims 15-17 under 35 U.S.C. 103 as being unpatentable over Rathnayake (WO 2017/175001) in view of Dias (US 2017/0275789) and Hill (US 2003/0211797)
have been withdrawn in light of the amendments to the claimed filed January 25, 2020.
	

Allowable Subject Matter
Claims 13-14 and 16-17 are allowed.
With respect to claim 13
Rathnayake (WO 2017/175001), cited in the previous office action, is considered the closest prior art of record. Rathnayake teaches a fiber for incorporation into a textile, the fiber comprising an electronic device and an electrical conductor connected to the electronic device and extending along a longitudinal axis of the fiber, wherein the electronic device and the electrical conductor are encapsulated nu a unitary body of at least a first material (page 2, lines 4-8). The fiber may comprise a plurality of electronic devices, and may for example, comprise a plurality of electronic devices spaced apart along the length of the fiber (page 8, lines 1-5). Each of the plurality of electronic devices may be connected to at least one electrical conductor (page 8, lines 1-5). The plurality of electronic devices may comprise electronic devices having different sizes and/or different functions (page 8, lines 1-5). The electronic device may comprise an integrated circuit, which may function as a controller (page 7, lines 23-24).
Rathnayake does not teach first and second strand segments each have rotational alignment structures including protrusions and recesses configured to rotationally align the first strand segments and the second strand segments

Dias (US 2017/0275789), cited in the previous office action, is considered relevant to the claimed invention. 
Dias does not remedy the deficiencies of Rathnayake identified above.

Hill (US 2003/0211797), cited in the previous office action, is considered relevant to the claimed invention. Hill teaches a woven textile article having an electronic circuit woven therein (paragraph [0002]). The functional yarn may include one or more registration marks or indicia at one end thereof so that the loom may sense the position thereof in the weaving process to provide proper registration (paragraphs [0034], [0082], [0086]).
While Hill teaches the use of indicia to orient yarn, Hill does not teach the structure of protrusions and recesses as is currently recited in claim 13. Therefore, Hill does not remedy the deficiencies of Rathnayake identified above.

As such there is no prior art, either alone or in combination, which renders obvious a fabric-based item comprising a fabric comprising intertwined polymer strands that first strand segments joined to second strand segments, wherein the first and second strand segments each have rotational alignment structures including protrusions and recesses configured to rotationally align the first strand segments and the second strand segments, in combination with the remainder of claim 13.

Claims 14 and 16-17 depended from independent claim 13, and thus are in condition for allowance.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789